Exhibit 10.1

 

George Blankenship

                           May 6, 2010

Dear George:

Tesla Motors, Inc. (“Tesla” or the “Company”) is pleased to offer you the
position of Vice President of Store Development and Design on the terms set
forth below.

As Vice President of Store Development and Design, you will perform the duties
customarily associated with this position. You will report to Elon Musk,
Chairman, Product Architect and CEO. Your duties, responsibilities, job title,
and work location may be changed at any time by Tesla.

Your salary will be $300,000 per year, subject to standard payroll deductions
and withholdings. As an exempt employee, you will not be entitled to overtime.
You will be eligible for vacation and sick leave according to Tesla’s standard
policy. You will also be eligible to receive all other benefits Tesla may
provide to its employees (e.g., health and dental insurance coverage) after your
enrollment on June 1, 2010. Tesla may consider you for bonuses, although the
amount of such bonuses, if any, and the criteria for determining the award of
such bonuses, if any, shall be in the sole discretion of Tesla. Of course, Tesla
reserves the right to modify your compensation and benefits from time to time,
as it deems necessary. The effective date of your employment will be May 10,
2010.

In addition, Tesla will pay you a sign-on bonus of $100,000 (less standard
payroll deductions and withholdings) within 30 days after July 1, 2010. In the
event your employment is terminated by either party for any reason within two
years of your start date, you will be required to refund to Tesla a pro-rata
amount based on the number of months of service to Tesla (based on a fraction of
a numerator of 24 minus the number of calendar months worked at Tesla, and
denominator is 24, limes the original bonus amount). You also acknowledge and
agree that Tesla is free to deduct any amounts repayable to Tesla from any final
paycheck issued to you.

Tesla Motors, Inc. offers a competitive benefits package described below:

Stock Options: Subject to the approval of Tesla’s Board of Directors, you will
be granted a stock option to purchase an aggregate of 300,000 shares of Tesla’s
Common Stock pursuant to Tesla’s Equity Incentive Plan then in effect. Your
stock options will vest commencing upon your first day of employment (1/4th of
the shares vest one year after the Vesting Commencement Date, and 1/48th of the
shares vest monthly thereafter over the next three years).

In addition, and also subject to the approval of Tesla’s Board of Directors, you
will be granted a stock option to purchase an aggregate of 100,000 shares of
Tesla’s common stock pursuant to Tesla’s Equity Incentive Plan then in effect.
Such option grants will vest commencing upon your first day of employment;
however, none of the options will vest commencing upon your first day of
employment; however, none of the options will vest unless and until completion
of production of the 10,000th Model S vehicle as determined by the Board. On
such date of the completion of production of the 10,000th Model S vehicle as
determined by the Board, 100% of the shares subject to the option will vest,
subject to achievement on or prior to the fourth (4th) anniversary of the date
of grant and subject to you remaining in continuous service (as defined in the
Equity Incentive Plan) through the applicable vesting date.



--------------------------------------------------------------------------------

401K Program: You will be eligible to sign up for Tesla’s 401K program after
your first pay check. Our 401K program is administered by Fidelity Investments.

Vacation Program: Tesla offers regular full-time employees and part-time
employees who work 20 hours per week are eligible for PTO immediately and accrue
PTO at 1.25 days per month (for a total of 15 days per calendar year).

By accepting this offer, you represent and warrant that your employment with
Tesla will not violate any agreements, obligations or understandings that you
may have with any third party or prior employer. We want to emphasize that we do
not wish you to bring any confidential or proprietary materials of any former
employer which would violate any obligations you may have to your former
employer. You further represent and warrant that you have read, understand, and
accept the terms of your Stock Option Agreement, In particular, the vesting
schedule of the shares of Tesla’s Common stock thereof. You agree not to make
any unauthorized disclosure to Tesla or use on behalf of Tesla any confidential
Information belonging to any of your former employers (except in accordance with
agreements between Tesla and any such former employer). You also warrant that
you do not possess any property containing a third party’s confidential and
proprietary information. Of course, during your employment with Tesla, you may
make use of information generally known and used by persons with training and
experience comparable to your own, and information which is common knowledge in
the industry or is otherwise legally available in the public domain.

As a Tesla employee, you will be expected to abide by all Tesla policies and
procedures, and, as a condition of your employment, you will sign and comply
with Tesla’s standard confidentiality agreement which prohibits unauthorized use
or disclosure of Tesla confidential information or the confidential information
of Tesla’s clients.

You may terminate your employment with Tesla at any time and for any reason
whatsoever simply by notifying Tesla. Likewise, Tesla may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice. This at-will employment relationship cannot be changed except by
a writing authorized on behalf of an officer of Tesla.

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with Tesla, you and Tesla agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to your employment, or the termination of your employment, will be
resolved, to the fullest extent permitted by law per Attachment A.

This letter agreement constitutes the complete, final and exclusive embodiment
of the entire agreement between you and Tesla with respect to the terms and
conditions of your employment, and it supersedes any other agreements or
promises made to you by anyone, whether oral or written. This Agreement cannot
be changed, amended, or modified except in a written agreement signed by an
officer of Tesla. This letter agreement shall be construed and interpreted in
accordance with the laws of the State of California.

This offer of employment is contingent upon the following:

•            Your ability to provide and maintain the proper and necessary
documentation required for you and Tesla to comply with all applicable United
States Immigration laws and regulations. Please be prepared on your first day of
employment to show specific documentation to certify your legal right to work in
the United States.

•            Your execution (signature) of the Tesla Employee Agreement which
protects the intellectual property and confidential information of Tesla, and
prohibits the unauthorized use of the intellectual property and confidential
Information of any other company.



--------------------------------------------------------------------------------

 

•

 

The satisfactory review and/or verification of background infom1ation,
including, but not limited to, prior employment, reference checks, education,
Department of Motor Vehicles, Social Security, and criminal records.

If you choose to accept our offer under the terms described above, please
indicate your acceptance, by signing below and returning it to me prior to
May 10, 2010 after which date this offer will expire.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Very truly yours,

Tesla Motors, Inc.

/s/ Elon Musk

Elon Musk

Chairman of the Board and CEO

 

Accepted by: /s/ George Blankenship

Date: 05/06/2010



--------------------------------------------------------------------------------

ARBITRATION AGREEMENT

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with Tesla, you and Tesla agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to your employment, or the termination of your employment, will be
resolved, to the fullest extent permitted by law by final, binding and
confidential arbitration in San Francisco, California conducted by the Judicial
Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its successors,
under the then current rules of JAMS for employment disputes; provided that:

 

 

a.

The arbitrator shall have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and

 

 

b.

The arbitrator shall issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award;
and

 

 

c.

Both you and Tesla shall be entitled to all rights and remedies that you or
Tesla would be entitled to pursue in a court of law; and

 

 

d.

Tesla shall pay all fees in excess of those which would be required if the
dispute was decided in a court of law.

Nothing in this Agreement is intended to prevent either you or Tesla from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Notwithstanding the foregoing, you and Tesla
each have the right to resolve any issue or dispute arising under the
Proprietary Information and Inventions Agreement by Court action instead of
arbitration.

Arbitrable claims do not include, and this Agreement does not apply to or
otherwise restrict, administrative claims you may bring before any government
agency where, as a matter of law, the parties may not restrict your ability to
file such claims (including the Equal Employment Opportunity Commission and the
National Labor Relations Board). Otherwise, it is agreed that arbitration shall
be the exclusive remedy for administrative claims.